Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 29, 34 – 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia  et al. (US 20180191422 A1).

Regarding claim 21, Xia discloses an electronic device (Figs. 1, 2A; wherein the electronic device is interpreted as the base station 110, 210) comprising:
an antennae array (Fig. 2A, element 213; [0035]; [0040] discloses the beam management could be between several different pairs of transmitters/receivers, including a mobile device and a mobile relay station; antenna used for beamforming in [0048], 1st sentence; [0032] last sentence);
and a computer, storing program instructions, that when executed via one or more processors, cause the one or more processors to implement (Fig. 12; [0025]):
a beam forming decision engine (Fig. 4, element 450; [0046]) configured to:
receive information indicating: a location of a user device; and an orientation of the user device  (Abstract, last sentence discloses position/orientation determined and tracked; [0030]; [0046]);
determine a beam direction for a beam to be formed via the antennae array of the electronic device based on: the location of the user device relative to the antennae array of the electronic device; and the orientation of the user device relative to the antennae array of the electronic device; and cause one or more antennas of the antenna array of the electronic device to form a beam having the determined beam direction to direct a directional wave signal from the electronic device to the user device (Abstract discloses adjusting the beam direction; [0003]; [0005] last sentence; [0006]; Figs. 2A – 3 disclose beam directions; Fig. 5, element 540; [0047] – [0048]; Fig. 6, element 630).

Claim 29 is similarly analyzed as claim 21, with the electronic device and user device reversed. The same position determination technique can be used in either device as it is merely a piece of circuitry communicating with each other. 

Regarding claim 34, Xia discloses  a position or orientation sensor; or a sensor configured to determine a position or orientation of the user device based on received signals (Abstract, last sentence; [0030] discloses “a global positioning system (GPS) sensor, a global navigation satellite system (GNSS) sensor, or any other device that detects a change in a position or orientation of the UE”).

Regarding claim 35, Xia discloses the beam forming engine is further configured to determine the beam direction for the beam to be formed via the antennae array of the user device based on:
one or more measurements from the position or orientation sensor of the user device;
or one or more measurements from the sensor of the user device that is configured to determine the position or orientation of the user device based on the received signals (Abstract discloses adjusting the beam direction; [0003]; [0005] last sentence; [0006]; Figs. 2A – 3 disclose beam directions; Fig. 5, element 540; [0047] – [0048]; Fig. 6, element 630).

Claim 36 is similarly analyzed as corresponding limitations in claim 21, with the 1st device and 2nd device corresponding to the user device and electronic devices respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Xia  et al. (US 20180191422 A1) in view of Hymes (US 20060256959).

Regarding claim 28, Xia does not  disclose one or more infrared sensors configured to detect infrared light emitted by the user device, wherein the location or orientation of the user device is determined based, at least in part, on the detected infrared light.
In the same field of endeavor,  Hymes discloses one or more infrared sensors configured to detect infrared light emitted by the user device, wherein the location or orientation of the user device is determined based, at least in part, on the detected infrared light  ([1140], claim 28 discloses using infrared for obtaining distance; [1142], claim 30 discloses determining a vector between two devices).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Hymes in the system of Xia as infrared is commonly used in remote devices and therefore provides a cost effective means to obtain distance between two devices.

Allowable Subject Matter
Claims 22 - 27, 30 - 33, 37 - 40  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to beamforming:
Li et al. (US 9014237) discloses Multiple-in-multiple-out network-coded amplify-and-forward relaying scheme for three node bidirectional cooperation
Manssour (US 9154250) discloses radio network node and a method therein.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632